DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner here notes the amendments to claims 10, 11, and 18 are effective to overcome the 35 USC 112(b) rejections thereof outlined in the previous office action mailed 5/25/2021.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Examiner notes applicant has not provided any specific arguments regarding claim limitations or the references (Evans et al. and Schreck et al.) to rebut the outstanding rejections.  The rejections are maintained as outlined below.
Claim Objections
Claims 12 and 14-20 are objected to because of the following informalities:  
Claim 12, at line 4, recites “an inflatable filling structure”.  This should read “an inflatable fill structure” to be consistent with the rest of the claim.
Claim 12, at line 7, fails to include a semi-colon at the end of the line.
Claims 14-20 are also objected to because they depend from claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (2006/0212112).  
Regarding claim 1, Evans et al. disclose a method (see at least the embodiments of figures 5E and 5H and paragraphs [0051], [0053]-[0055], [0058], and [0059]) comprising: inserting a first delivery catheter (see paragraph [0059]) into an aneurysm, wherein the delivery catheter comprises a first stent graft (64 in figure 5E or 70 in figure 5H) and an inflatable fill structure (12) fixed to a portion of an outside surface of the first stent graft (Note paragraph [0059] in the final sentence makes clear the stent graft and fill structure can be delivered simultaneously.), and wherein the first stent graft has a first end and a second end (see figures 5E and 5H); deploying the first stent graft in the aneurysm (see figures 5E and 5H); filling the inflatable fill structure with a fill medium (see paragraph [0051]), wherein a portion of the inflatable fill structure is configured to extend from a position between the first and second ends of the first stent graft (see figures 5E and 5H and the annotated figures below) beyond at least one of the first end of the first stent graft or the second end of the first stent graft when the inflatable fill structure is in a filled state (see figures 5E and 5H and the annotated figures below).

    PNG
    media_image1.png
    544
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    457
    media_image2.png
    Greyscale

Regarding claim 2, the method further comprises: inserting a second delivery catheter (see especially the embodiment of figure 5H and paragraphs [0058] and [0059]) into the aneurysm, wherein the second delivery catheter comprises a second stent graft (70; Examiner notes each stent graft in figure 5H is labeled 70) with a first end and a second end and deploying the second stent graft in the aneurysm, wherein a portion of the first stent graft surrounds a first portion of the second stent graft (see figure 5H).
Regarding claim 3, the portion of the inflatable fill structure is configured to extend over a second portion of the second stent graft when the inflatable fill structure is in a filled state (see figure 5H).
Regarding claim 4, the first portion of the second stent graft is adjacent to the second portion of the second stent graft (see figure 5H).
Regarding claim 5, the portion of the inflatable fill structure is configured to expand beyond the first end of the first stent graft when the inflatable fill structure is in a filled state (see figure 5H), and wherein the portion of the first stent graft that surrounds the first portion of the second stent graft is on the first end of the first stent graft (see figure 5H).
Regarding claim 12, Evans et al. disclose a method (see at least the embodiments of figures 5E and 5H and paragraphs [0051], [0053]-[0055], [0058], and [0059]) comprising: inserting a delivery catheter (see paragraph [0059]) into an aneurysm, wherein the delivery catheter comprises an inflatable fill structure (12), comprising an inside surface (see figures 5E and 5H); and a stent graft (64 in figure 5E or 70 in figure 5H), and wherein the inflatable fill structure is fixed to a portion of an 
Regarding claim 14, the inside surface of the inflatable fill structure comprises a radiopaque material (see the final sentence of paragraph [0022]).
Regarding claim 20, the movement of the inside surface of the inflatable fill structure is caused by a difference in blood pressure within a lumen formed by the inside surface of the inflatable fill structure (Examiner contends here this claim is drawn to the functional result of the placement of the claimed device and does not actually constitute an additionally structural limitation or method step beyond that required by claim 12, from which this claim depends.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 6-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2006/0212112) in view of Schreck et al. (2011/0022153).  
Regarding claims 6-11, Evans et al. disclose the method substantially as described above with respect to claim 1, but fail to disclose second and third stent grafts delivered by second and third delivery catheters.  Examiner notes Evans et al. at paragraph [0059] do make clear multiple catheters can be used.  Attention is drawn to Schreck et al., who teach it is known to have an aneurysm treatment structure that has a first stent graft (31 as in figure 5; this stent graft being considered analogous to the stent graft of Evans et al.) with first and second lumens and a filling structure, and additionally second and third stent grafts (22a and 32b as in figure 5) in the first and second lumens that are used for supporting the branch iliac arteries adjacent to the aneurysm.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have delivered second and third stent grafts with the device of Evans et al., per the teachings of Schreck et al., to obtain the same advantage of providing support to the iliac arteries adjacent to the aneurysm being treated.  In this combination, the second and third stent 
Regarding claims 17 and 18, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to disclose the radiopaque material is a first and second scaffold.  Examiner notes first and second scaffolds (the stent grafts 70 of figure 5H) are present in Evans et al.  Attention is drawn to Schreck et al., who teach it is known to make stent grafts radiopaque (see at least the end of paragraph [0051]) to allow for visualization to ensure proper placement at the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first and second scaffolds (70 of figure 5H) of Evans et al. radiopaque, per the teachings of Schreck et al., to obtain the same advantage of allowing for visualization to ensure proper placement at the treatment site
Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2006/0212112).  
Regarding claims 15 and 16, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to disclose the radiopaque material is two markers at opposite sides of the fill structure that are not located over another radiopaque material.  However, Examiner contends specific placement of radiopaque materials/markers as desired on instruments or implants is well known and well within the level of one of ordinary skill in the art.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claim 19, Evans et al. disclose the method substantially as described above with respect to claims 12 and 14, but fail to explicitly disclose x-ray or mri machines are used to monitor the radiopaque material.  However, Examiner contends these are old, well-known, established imagining machines for viewing radiopaque materials.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used x-ray or mri machines to provide the monitoring function disclosed by Evans et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771